Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
In claim 18, line 4, the limitation “a step for detecting” has been interpreted under 112(f) as a means plus function limitation. The specification discloses “a step for detecting” in paragraph [0122]. FIG. 4 and subsequent identified figures FIGS. 5-18 provide structure and architecture for performing a step for detecting a query object utilizing an object detection neural network selected from a plurality of object detection neural networks. Flow charts described in connection with FIGS. 4, 5, 6, 8, 10, 12, 14, and 16 provides structure for one or more of the algorithms corresponding to the object selection system 106. FIGS. 7A-7B, 9A-9B, 1A-11D, 13A-13D, 5A-15D, FIG. 17 and FIG. 18 also include client device 300 (see paragraphs [0140], [0154], [0168], [0188], [0209], [0228], [0243]). Client device 300 includes an image editing application that implements the image editing system 104 having the object selection system 106 (see paragraphs [0140]).

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:  Karlinsky (U.S. PG-PUB NO. 2020/0218931), He Karlinsky (U.S. PG-PUB NO. 2020/0218931) discloses a method that includes learning a common embedding space and a set of parameters for each one of a plurality of sets of mixture inter alia, determining from a selection query with a query object to be selected from a plurality of objects in a digital image, determining an object class or object type by analyzing the query object from the selection query, selecting based on the object class or object type of the query object, utilizing a first object detection neural network from a plurality of object detection neural networks, determining from identify a selection query, a noun identifying a query object to be selected within the digital image, and analyzing the noun to determine an object class type of the query object.
Sun (U.S. PG-PUB NO. 2017/0206431 A1) discloses a method for providing fast and accurate object detection and classification in images. The method includes receiving an input image, processing the image, and generating a convolutional feature map with the proposals through a Fast Region-Based Convolutional Neural Network (FRCN) proposal classifier to determine a class of each object in the image and a confidence score. However cited references Sun (U.S. PG-PUB NO. 2017/0206431 A1) inter alia, a step for detecting the query object utilizing an object detection neural network selected from a plurality of object detection neural networks. Claim 18 limitation “a step for detecting” has been now interpreted under 112(f) as a means plus function limitation which is disclosed in paragraph [0122] of the specification. FIG. 4 and subsequent identified figures FIGS. 5-18 provide structure and architecture for performing a step for detecting a query object utilizing an object detection neural network selected from a plurality of object detection neural networks. Flow charts described in connection with FIGS. 4, 5, 6, 8, 10, 12, 14, and 16 provides structure for one or more of the algorithms corresponding to the object selection system 106. FIGS. 7A-7B, 9A-9B, 1A-11D, 13A-13D, 5A-15D, FIG. 17 and FIG. 18 also include client device 300 (see paragraphs [0140], [0154], [0168], [0188], [0209], [0228], [0243]). Client device 300 includes an image editing application that implements the image editing system 104 having the object selection system 106 (see paragraphs [0140]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664